Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 7, 2016

                                       No. 04-16-00030-CV

                                      Patricia A. MAPLES,
                                             Appellant

                                                 v.

                                       Royce L. MAPLES,
                                            Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997-CI-14007
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
       On October 31, 2016, appellant filed a Plea in Abatement asking this court to abate this
appeal pending resolution of an appeal before the United States Supreme Court. On November
14, 2016, appellee filed an objection to the request.

        On December 2, 2016, the United States Supreme Court granted the petition for writ of
certiorari in Howell v. Howell, No. 15-1031, on the following question:

       Whether the Uniformed Services Former Spouses’ Protection Act preempts a state
       court’s order directing a veteran to indemnify a former spouse for a reduction in
       the former spouse’s portion of the veteran’s military retirement pay, where that
       reduction results from the veteran’s post-divorce waiver of retirement pay in order
       to receive compensation for a service-connected disability.

See Howell v. Howell, No. 15-1031. ___ S. Ct. ___ (Dec. 2, 2016).

        Because we believe the U.S. Supreme Court’s resolution of the above question will either
directly answer or provide substantial guidance to answer the issue presented in the appeal before
this court, we GRANT the Plea in Abatement. For administrative purposes, this appeal will be
treated as a closed case, unless and until either appellant or appellee files a motion requesting its
reinstatement following the U.S. Supreme Court’s resolution of the issue in Howell.
It is so ORDERED on December 7, 2016.

                                        PER CURIAM



ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court